Citation Nr: 1647570	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  07-27 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis.

2.  Entitlement to an initial compensable rating for residuals of a right wrist fracture prior to May 9, 2014, and a rating in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for residuals of a left wrist fracture prior to May 9, 2014, and a rating in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for left carpal tunnel syndrome (CTS) prior to March 8, 2011, a rating in excess of 10 percent from March 8, 2011, to January 23, 2013, and a rating in excess of 20 percent thereafter.

5.  Entitlement to an initial rating in excess of 30 percent for right carpal tunnel syndrome (CTS).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

When the claims were last before the Board in July 2015, they were remanded for additional development and adjudicative action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.

In a November 2016 informal hearing presentation, the Veteran's representative reported that the Veteran believed tinea pedis, residuals of right and left wrist fractures, and bilateral CTS warranted higher ratings, that the reports of his prior VA examinations do not accurately reflect the current severity of his symptoms, and that the symptoms have worsened.  The Veteran asserts that his service-connected disabilities cause chronic pain with loss of range of motion due to painful motion, weakness, and flare-ups.

Therefore, contemporaneous examinations are warranted to ensure that the record reflects the current severity of the Veteran's service-connected tinea pedis, residuals of right and left wrist fractures, and bilateral CTS with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

With regard to the claims for residuals of right and left wrist fractures, the Board further finds that additional VA examinations are warranted to provide adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, the Board finds the claims must also be remanded in light of the United States Court of Appeals for Veterans Claims' (Court) decision Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  An additional VA examination is warranted to determine the extent of limitation of motion due to pain on both active and passive motion, in weight-bearing and non weight-bearing, and in comparison to the range of motion of the opposite, undamaged joint pursuant to range of motion testing specified in 38 C.F.R. § 4.59.  Id.

Therefore, the Board has determined that the Veteran should be afforded additional VA examinations to determine the nature and extent of all impairment due to the service-connected residuals of right and left wrist fractures, right and left CTS, and tinea pedis.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include VA Medical Center treatment records for the time period from February 2013 to the present.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of any residuals of right and left wrist fractures and bilateral CTS.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In particular, the examiner should be directed to provide a full description of any functional loss or functional limitations, if warranted, during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement due to the service-connected residuals of right and left wrist fractures and to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  

3. The Veteran should also be afforded a VA examination to determine the current degree of severity of tinea pedis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




